DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 7 August 2020.  Claims 1-20 are pending and have been examined.  Application 16/861,193 is a continuation of application 15/299,528 (now Patent 10,664,852).

Examiner’s Note

The claim recites the combination of additional elements of detecting a location of patrons at events with mobile device data and the movement of the patrons, determining patrons in a group, selecting optimal marketing collateral, and sending optimal marketing collateral to the patron at the optimal location of the venue. Specifically, the additional elements recite a specific manner of automatically determining patrons and providing them optimal marketing collateral at the optimal location. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims (1, 2, and 3), 12 and (13, 14, and 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,664,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same limitations as the parent U.S. Patent 10,664,852 which is viewed to be narrower and anticipates the instant application.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Ranjan et al. (U.S. Patent 8,229,470 B1) discloses correlating user interest and location in a mobile network.
Han et al. (U.S. Patent 8,385,943 B1) discloses a method and apparatus for determining location information of a position in a multi-story building.
Ramalingam et al. (U.S. Patent 8,341,029 B1) discloses user profile and geolocation for efficient transactions.
Haney (U.S. Patent 8,538,458 B2) discloses location sharing and tracking using mobile phones or other wireless devices.
Dupray (U.S. Patent Publication 2004/0198386 A1) discloses applications for a wireless location gateway.
Dupray (U.S. Patent Publication 2007/0287473 A1) discloses a platform and applications for wireless location and other complex services.
Kramer et al. (U.S. Patent Publication 2008/0306826 A1) discloses systems for providing a service to venues where people aggregate.
Zapata et al. (U.S. Patent Publication 2009/0030778 A1) discloses system, method, and apparatus for secure multiparty location based services.
Fisher et al. (U.S. Patent Publication 2009/0215469 A1) discloses a device, system, and method of generating location-based social networks.
Monteforte et al. (U.S. Patent Publication 2010/0262464 A1) discloses active learning and advanced relationship marketing.
Gillenson et al. (U.S. Patent Publication 2010/0250351 A1) discloses a method for electronic coupon creation, deployment, transference, validation management, clearance, redemption and reporting system and method for interactive participation of individuals and groups with coupons.
Heath (U.S. Patent Publication 2013/0073336 A1) discloses a system and method for using global location information, 2D and 3D mapping, social media, and user behavior and information for a consumer feedback social media analytics platform for providing analytic measurement data of online consumer feedback for global brand products or services of past, present, or future customers, users or target markets.
Kaplan et al. (U.S. Patent Publication 2014/0257953 A1) disclose method and apparatus to anonymously communicate encrypted content between mobile devices in proximity and in expanded user communities in a contagious, viral manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623